UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 10-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund October 31, 2012 Legacy Focused Large Cap - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 5.7% Lockheed Martin Corp. United Technologies Corp. CAPITAL MARKETS — 2.2% BlackRock, Inc. COMMERCIAL SERVICES AND SUPPLIES — 3.4% Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 6.7% Apple, Inc. Dell, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.1% Nippon Telegraph & Telephone Corp. ADR FOOD AND STAPLES RETAILING — 10.3% CVS Caremark Corp. Wal-Mart Stores, Inc. Walgreen Co. HEALTH CARE PROVIDERS AND SERVICES — 13.3% Aetna, Inc. Cardinal Health, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOUSEHOLD DURABLES — 2.6% PulteGroup, Inc.(1) INSURANCE — 2.4% Marsh & McLennan Cos., Inc. IT SERVICES — 4.7% International Business Machines Corp. METALS AND MINING — 3.4% Barrick Gold Corp. MULTI-UTILITIES — 2.6% Consolidated Edison, Inc. MULTILINE RETAIL — 7.0% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.6% Apache Corp. Chevron Corp. Devon Energy Corp. Enerplus Corp. Exxon Mobil Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 7.0% CBL & Associates Properties, Inc. Essex Property Trust, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% Intel Corp. SPECIALTY RETAIL — 1.0% Ross Stores, Inc. THRIFTS AND MORTGAGE FINANCE — 5.4% Ocwen Financial Corp.(1) TOTAL COMMON STOCKS (Cost $6,932,701) TEMPORARY CASH INVESTMENTS — 0.9% SSgA U.S. Government Money Market Fund (Cost$68,299) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $7,001,000) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — — 3. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund October 31, 2012 Legacy Large Cap - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.5% AEROSPACE AND DEFENSE — 6.5% Boeing Co. (The) Lockheed Martin Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 2.2% United Parcel Service, Inc., Class B BIOTECHNOLOGY — 1.9% Alexion Pharmaceuticals, Inc.(1) COMPUTERS AND PERIPHERALS — 8.0% Apple, Inc. Dell, Inc. Seagate Technology plc Western Digital Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% PT Telekomunikasi Indonesia Persero Tbk ADR ELECTRICAL EQUIPMENT — 0.8% ABB Ltd. ADR ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.0% TE Connectivity Ltd. FOOD AND STAPLES RETAILING — 5.9% Costco Wholesale Corp. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 4.0% Campbell Soup Co. General Mills, Inc. Kellogg Co. HEALTH CARE PROVIDERS AND SERVICES — 8.1% AmerisourceBergen Corp. Cardinal Health, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.0% McDonald's Corp. HOUSEHOLD DURABLES — 2.0% PulteGroup, Inc.(1) IT SERVICES — 6.5% Accenture plc, Class A International Business Machines Corp. MasterCard, Inc., Class A MACHINERY — 2.0% Caterpillar, Inc. MEDIA — 4.1% DIRECTV(1) Virgin Media, Inc. METALS AND MINING — 3.4% AngloGold Ashanti Ltd. ADR Barrick Gold Corp. New Gold, Inc.(1) MULTILINE RETAIL — 3.2% Dollar General Corp.(1) Target Corp. OIL, GAS AND CONSUMABLE FUELS — 5.0% Chevron Corp. Kinder Morgan, Inc. Valero Energy Corp. PHARMACEUTICALS — 2.9% GlaxoSmithKline plc ADR Novo Nordisk A/S ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.0% Essex Property Trust, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.3% Intel Corp. Taiwan Semiconductor Manufacturing Co. Ltd. ADR SOFTWARE — 9.8% Intuit, Inc. Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Ultimate Software Group, Inc.(1) SPECIALTY RETAIL — 4.3% AutoZone, Inc.(1) Ross Stores, Inc. THRIFTS AND MORTGAGE FINANCE — 3.2% Ocwen Financial Corp.(1) TOBACCO — 2.0% Lorillard, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.6% Crown Castle International Corp.(1) VimpelCom Ltd. ADR TOTAL COMMON STOCKS (Cost $6,240,239) TEMPORARY CASH INVESTMENTS — 0.5% SSgA U.S. Government Money Market Fund (Cost$34,289) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $6,274,528) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 82.4% Ireland 4.1% Canada 3.0% Switzerland 2.8% Taiwan (Republic of China) 2.3% Denmark 1.9% United Kingdom 1.0% Netherlands 0.8% Indonesia 0.8% South Africa 0.4% Cash and Equivalents* 0.5% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — — 3. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Multi Cap Fund October 31, 2012 Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% AEROSPACE AND DEFENSE — 3.1% General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. AIR FREIGHT AND LOGISTICS — 2.1% CH Robinson Worldwide, Inc. United Parcel Service, Inc., Class B AIRLINES — 1.0% Alaska Air Group, Inc.(1) BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 0.4% MCG Capital Corp. CHEMICALS — 0.3% CVR Partners LP COMMERCIAL BANKS — 0.9% Banco Macro SA ADR(1) COMMERCIAL SERVICES AND SUPPLIES — 1.6% Republic Services, Inc. Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. Harris Corp. COMPUTERS AND PERIPHERALS — 2.1% Apple, Inc. Dell, Inc. Hewlett-Packard Co. CONSUMER FINANCE — 0.3% Credit Acceptance Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 0.6% MarketAxess Holdings, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.1% Neutral Tandem, Inc. ELECTRIC UTILITIES — 1.3% PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.6% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Ingram Micro, Inc. Class A(1) FOOD AND STAPLES RETAILING — 7.7% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. Wal-Mart Stores, Inc. Walgreen Co. GAS UTILITIES — 0.8% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.4% Becton, Dickinson and Co. Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 8.9% AmerisourceBergen Corp. Amsurg Corp.(1) Cardinal Health, Inc. DaVita, Inc.(1) Humana, Inc. McKesson Corp. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.2% McDonald's Corp. Multimedia Games Holding Co., Inc.(1) HOUSEHOLD DURABLES — 1.0% PulteGroup, Inc.(1) INSURANCE — 7.9% ACE Ltd. Aegon NV Arch Capital Group Ltd.(1) Cincinnati Financial Corp. CNO Financial Group, Inc. Marsh & McLennan Cos., Inc. Navigators Group, Inc. (The)(1) Progressive Corp. (The) StanCorp Financial Group, Inc. INTERNET SOFTWARE AND SERVICES — 1.4% SouFun Holdings Ltd. ADR IT SERVICES — 3.0% CACI International, Inc., Class A(1) Computer Sciences Corp. International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.4% Smith & Wesson Holding Corp.(1) MACHINERY — 1.0% Caterpillar, Inc. MEDIA — 4.9% Cablevision Systems Corp., Class A Madison Square Garden Co. (The), Class A(1) Time Warner Cable, Inc. Valassis Communications, Inc.(1) Virgin Media, Inc. METALS AND MINING — 3.3% AngloGold Ashanti Ltd. ADR Barrick Gold Corp. Cliffs Natural Resources, Inc. Newmont Mining Corp. MULTI-UTILITIES — 0.6% Consolidated Edison, Inc. MULTILINE RETAIL — 1.5% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 11.6% Apache Corp. BreitBurn Energy Partners LP Chevron Corp. CNOOC Ltd. ADR ConocoPhillips Enerplus Corp. Exxon Mobil Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Plains All American Pipeline LP Southwestern Energy Co.(1) Valero Energy Corp. Williams Partners LP PHARMACEUTICALS — 2.5% Abbott Laboratories AstraZeneca plc ADR Eli Lilly & Co. Perrigo Co. PROFESSIONAL SERVICES — 0.6% Exponent, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 5.9% Camden Property Trust DuPont Fabros Technology, Inc. Essex Property Trust, Inc. Macerich Co. (The) PS Business Parks, Inc. Rayonier, Inc. Regency Centers Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% Advanced Semiconductor Engineering, Inc. ADR Intel Corp. United Microelectronics Corp. ADR SOFTWARE — 3.0% ANSYS, Inc.(1) Giant Interactive Group, Inc. ADR Microsoft Corp. SolarWinds, Inc.(1) SPECIALTY RETAIL — 3.7% Best Buy Co., Inc. Childrens Place Retail Stores, Inc. (The)(1) Genesco, Inc.(1) Ross Stores, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.5% Skechers U.S.A., Inc. Class A(1) THRIFTS AND MORTGAGE FINANCE — 1.9% Ocwen Financial Corp.(1) TOBACCO — 0.8% Lorillard, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.2% China Mobile Ltd. ADR TOTAL COMMON STOCKS (Cost $7,716,302) TEMPORARY CASH INVESTMENTS — 1.3% FHLB, Discount Notes, 0.05%, 11/1/12(2) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $103,183) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $7,819,485) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 87.3% People's Republic of China 2.8% Taiwan (Republic of China) 2.0% Canada 1.8% Hong Kong 1.2% Argentina 0.9% Switzerland 0.7% South Africa 0.7% United Kingdom 0.6% Netherlands 0.6% Bermuda 0.3% Cash and Equivalents* 1.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY GROWTH FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: December 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: December 27, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: December 27, 2012
